Opinion by
Mr. Justice Williams,
This appeal presents a new question which is by no means free from difficulty. The testator, Bernard Conway, after other devise and bequests, gave his residuary estate to his “ spinster or unmarried nieces.” Six of his nieces had never been married and were, therefore, properly described as “spinsters-.” Two of them had been married and were widows. All of them were actually unmarried at the time of his death. The question now raised- is whether one or both of these classes is entitled to take the residuary estate. The answer to this question must depend upon the proper construction of this clause in the will. In what sense did the testator use the word “or” in the expression “ spinster or unmarried nieces ? ” Asa general rule, the context may be successfully resorted to in a search after the meaning of a given word; but we can get no aid from the context in this case. The word “ or ” is ordinarily disjunctive in its office, but not always so. In the expression “ You may ride or walk,” an *159alternative is presented to the person addressed and he is assured that he may choose whether he will ride or walk. If a shopkeeper should inform a customer that the price of an article he was examining was “half an eagle, or five dollars,” he would connect expressions he understood to be equivalent by “ or ” and the latter of these expressions would be used as explanatory of the sense in which he had used the former. If the same shopkeeper should offer a number of articles as constituting a lot or group of articles to be sold together whether good or bad, the word “ or ” would in this case have a conjunctive force and be equivalent to “ and,” the meaning being that all the articles in the class, the good and the bad, were offered in a lump. In the clause of the will before us, it seems quite clear that “ or ” is not used disjunctively. The testator did not mean to present an alternative to his executor and authorize him to pay to either class of nieces at his own election. The word “ or ” must have been used either in connecting the word “ spinster ” with a word he supposed to be its equivalent by way of explanation, or conjunctively, in the sense of “ and.” If we assume that he used it in the former of these senses, then he was mistaken in the use of the word he selected to furnish an explanation of the word “ spinster ” and has failed in his effort to make his own purpose clear. If on the other hand, we assume that he used the word conjunctively, then all his nieces become participants on his bounty in equal shares. The spinsters and the widows stood in the same relation to the testator; their actual condition was that of single or unmarried women; and no reason for discriminating between them appears in the will or in the circumstances presented by the case. This construction relieves the testator from the charge of mistake in his efforts to express his intention, from an arbitrary discrimination between those standing in the same degree of relationship to him, and works equality in the distribution of his estate. The court below adopted the construction of the clause under consideration, giving to “ or ” the power of “ and ” and including the spinsters and the widows among the residuary legatees. The considerations suggested as supporting the decree do not seem to us quite as satisfactory as we might wish, but they are persuasive, and attended with less difficulty than the position of the appellants.
The assignments of error are therefore overruled and the decree is affirmed.